Motion by the respondent, Peter Francis Martin, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 13, 1976. By decision and order on application of this Court dated July 18, 2007, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent, and the issues raised *1072were referred to the Honorable Herbert A. Posner, as Special Referee to hear and report. By decision and order on motion of this Court dated September 26, 2007, the Honorable Herbert A. Posner was relieved as Special Referee and the. Honorable James A. Gowan was assigned as Special Referee to hear and report. By opinion and order of this Court dated March 31, 2009, the respondent was suspended from the practice of law for a period of one year based on six charges of professional misconduct (see Matter of Martin, 62 AD3d 170 [2009]). Upon the papers submitted in support of the motion and the papers submitted in relation thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent, Peter Francis Martin, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Peter Francis Martin to the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Skelos, Fisher and Angiolillo, JJ., concur.